DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/US2018/61452, filed November 16, 2018, which claims the benefit of U.S. Provisional Patent Application No. 62/595,241.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 05/19/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 26-45 are under examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US2008/0035564 (“the `564 publication”) to in view of U.S. Patent Application Publication No. US2006/237371 (“the `371 publication”), and Balan et al., Chemical Industry & Chemical Engineering Quarterly, (2013), 19(4), 615-628.

Applicants’ claim 1 is drawn to an anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, and (b) tin(II) oxide.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `564 publication discloses anion exchange materials impregnated with oxygen-containing metal compounds within the exchange matrix as a sorbent, see Abstract.  The `564 publication discloses anion exchange materials have positively charged functional groups [0017].  The `564 publication discloses the anion exchange sorbent containing hydrous metal oxide particles [0021], and the anion exchange material may be a weak base organic resin bead containing primary, secondary, and/or tertiary amine groups (e.g. Purolite A100 and claim 12). If the resin is a bead, the bead may be polystyrene, polystyrene/divinylbenzene, polyacrylic, or other polymeric matrices [0022] and claim 12.  Specifically, the `564 publication discloses Example 1 wherein anion exchange resin (Purolite A500P) (69.2 g in 100 mL) was prepared 3 in methanol for six hours and forty minutes to result in iron-loaded resin [0026]. Purolite A500P is a macroporous poly(vinylbenzyl-trimethylammonium) exchanger.  In addition, the `564 publication discloses the metal loaded on the anion-exchange material is in the form of a hydrous metal oxide or metal hydroxide, wherein the metal may be salts of iron, copper, zinc, nickel, manganese, titanium, zirconium, yttrium, lanthanum (and lanthanides), scandium, yttrium, hafnium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, rhenium, ruthenium, osmium, cobalt, rhodium, iridium, palladium, platinum, silver, gold, cadmium, gallium, indium, thallium, germanium, tin, lead, antimony, bismuth, actinium or actinides [0024] and claim 3. The `564 publication discloses that the anion exchange resin impregnated with a metal oxide is used to remove at least one contaminant from a fluid stream wherein the contaminants include chromate Cr(VI)O42- or dichromate Cr(VI). 

The `371 publication discloses a metal oxide modified or impregnated fibers as a sorbent to reduce contaminants from a fluid stream (Abstract and claims 1-2), wherein the metal include Sn(II) (claim 19), and the ion exchange fibers may be polystyrene fibers with a positively charged functional group such as quintenary amine groups (claim 8). The contaminant may be chromate (claims 11-13).
Balan et al. discloses Cr(VI) removal from aqueous solutions by Purolie base anion-exchange resins with gel structure wherein the anion-exchange resins including various styrene-DVB based polymer matrixes (Tables 1-2, p.616-617). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the anion exchange materials of Example 1 of the `564 publication is that the prior art does not teach the anion exchange composition comprising tin (II) oxide.  Instead, the prior art teaches anion exchange resin 3 in methanol.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the present claim 1 would have been obvious over the `564 publication  because the difference of FeCl3 over tin (II) oxide is further taught and/or suggested by the same prior art the `564 publication discloses the metal loaded on the anion-exchange material is in the form of a hydrous metal oxide or metal hydroxide, wherein the metal may be salts of iron or tin.  In addition, the `371 publication discloses a metal oxide modified or impregnated fibers as a sorbent to reduce contaminants from a fluid stream (Abstract and claims 1-2), wherein the metal include Sn(II) (claim 19).  
In terms of claims 2-3, the `564 publication discloses anion exchange materials impregnated with oxygen-containing metal compounds within the exchange matrix bead maybe polystyrene, polystyrene/divinylbenzene ([0022], and claim 14).  In addition, Balan et al. discloses Cr(VI) removal from aqueous solutions by Purolie base anion-exchange resins with gel structure wherein the anion-exchange resins including various styrene-DVB based polymer matrixes (Tables 1-2, p.616-617). 
In terms of claim 4, the features are not involving an inventive step in the view of the `564 publication and the `371 publication, since the person skilled in the art will apply normal experimental routines to calculate the necessary amount of tin precursor introduced into the polymeric beads in order to arrive to an elemental tin content as claimed, i.e. between 0.5% and 20% by weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicant’s claims 1-4 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent Application 16/765,394 (“the `394 application”) published as US2020/0339443. 

Applicants claims 1-4 are drawn to an anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, and (b) tin(II) oxide according to claim 1.

Claims 1-7 of the `394 application are drawn to a method of treating water comprising bringing water that contains dissolved chromium (VI) into contact with an anion exchange composition comprising (a) polymeric beads having covalently bound amine groups, and (b) tin (II) oxide. 
The anion exchange composition used in the claimed method of the `394 application are also claimed in the present claims 1-4.  The method of use said product for treating water is also described in the present specification.  In terms of the features of concentration, they are not involving an inventive step, since the person skilled in the art will apply normal experimental routines to calculate the necessary amount of tin precursor introduced into the polymeric beads Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co.  U.S. Court of Appeals Fed. Cir., 96 USPQ2d 1830.



Conclusions
Claims 1-4 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731